Citation Nr: 0810666	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for avascular 
necrosis of both hips. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO) that denied reopening the veteran's 
claim for service connection for avascular necrosis of both 
hips, as it determined the evidence received was not new and 
material.

The issue of service connection for avascular necrosis on the 
merits is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The June 1997 RO rating decision which determined that 
service connection was not warranted for avascular necrosis 
of both hips was not appealed and is final.

2.  The evidence added to the record since the June 1997 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to for service connection for avascular 
necrosis of both hips.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for avascular necrosis of both hips is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed at this time.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for avascular necrosis of both hips was 
denied in June 1997 and the veteran did not appeal.  Thus, 
that decision is final.  38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the June 1997 RO 
decision included service treatment records, private medical 
records and a VA examination report.  Service treatment 
records reflect that the veteran was treated for injuries to 
the left hip and complained of tenderness in the right hip 
for which he was diagnosed with a muscle spasm while in 
service.  Private medical records from April 1994 to March 
1997 indicate that he complained of right buttock pain which 
came on with no apparent injury in September 1995 and was 
treated for a hip disability by a private physician beginning 
in October 1995.  In 1996 he was diagnosed with avascular 
necrosis.  On a March 1997 VA examination report, the 
examiner opined that the veteran's disease was unlikely to be 
present since 1980 as he has had marked deterioration of 
function after a relatively normal period for years after 
discharge from service.  The RO denied the veteran's claim 
for service connection for avascular necrosis of both hips in 
June 1997 on the basis that there was no evidence linking the 
veteran's current disability to service.

The additional evidence includes the veteran's multiple 
contentions, an application for the Family Medical Leave Act 
filed with the Department of Labor, VA outpatient records, a 
medical treatise from the UCLA Healthcare website and the 
veteran's testimony in a hearing before the Board.  The 
medical treatise from the UCLA Healthcare website lists 
trauma to the hip joint as a possible cause of avascular 
necrosis.  In a hearing before the Board in February 2008, 
the veteran asserted that he sustained injuries to his hips 
while in service and his injuries have continued to the 
present time.  

This evidence was not previously of record and is therefore 
new.  In addition, it relates to an unestablished fact 
necessary to substantiate the claim, as the medical treatise 
submitted by the veteran indicates a possible link between 
the avascular necrosis and trauma.  As noted above, the 
evidence is presumed credible for purposes of determining 
whether new and material evidence has been presented.  Thus, 
the evidence relates to a previously unestablished fact and 
furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for avascular 
necrosis of both hips.  Accordingly, the claim is reopened.


ORDER

The application to reopen a claim for service connection for 
avascular necrosis of both hips is granted.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that additional development 
is necessary before such action can be taken.  

Service treatment records reflect that the veteran complained 
of numbness in the right hip in July 1977 and was diagnosed 
with a muscle spasm.  He was also treated for a left hip 
pointer in October 1979.  The separation examination was 
negative for any hip disorder.  Private medical records note 
complaints of right buttock pain with no apparent injury in 
September 1995.  In October 1995, a private x-ray revealed a 
narrowing of the right hip joint.  A private physician 
interpreted February 1996 
x-rays as showing minimal narrowing of the joint space but no 
significant degenerative changes.  A March 1996 MRI report 
reflected an impression of bilateral avascular necrosis of 
the hips with the changes on the right being somewhat more 
prominent as compared to the left.  

During the veteran's hearing, he indicated he received 
private treatment from a Dr. John Henry and Peach Tree 
Orthopedic Clinic.  Such records are not contained in the 
claims file.  Thus, they should be requested on remand.  
Additionally, they veteran apparently began receiving 
treatment at VA Medical Centers after filing his claim in 
2003.  Such records should also be requested.

In addition, private treatment records submitted in response 
to a different claim address the veteran's bilateral hip 
disorder.  Such evidence has not yet been considered by the 
RO, and is not the subject of a waiver of RO jurisdiction.  
Thus, these records should be considered on remand.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, it does not appear that the 1997 VA examination 
included a review of the claims file in rendering the 
opinion.  In light of the medical treatise information 
indicating that trauma can be a possible cause of avascular 
necrosis, the Board finds that a VA examination which 
includes a review of the claims file is necessary to obtain 
an opinion as to whether his current hip disorder is related 
to service.  

Finally, the Board notes that the VCAA letter issued in 
October 2003 does 
not explain the distribution of duties between the veteran 
and VA in obtaining evidence, nor does it advise the veteran 
to submit any evidence in his possession.  Additionally, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
on remand the RO/AMC should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the issue is REMANDED for the following 
action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with respect to 
his claim for service connection for his 
hip disorder.  Additionally, the letter 
should advise the veteran that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for his 
hip disorder since his discharge from 
service, to include Dr. John Henry and 
Peach Tree Orthopedic Clinic.  After 
securing the necessary release, the 
RO/AMC should obtain these records.  
Additionally, relevant VA treatment 
records from the Atlanta and Decatur, 
Georgia VA Medical Centers dating since 
2003 should be obtained.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
whether his bilateral avascular necrosis 
is related to his active service.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is more likely, less likely, or at 
least as likely as not (50 percent 
probability) that the current avascular 
necrosis of the hips is etiologically 
related to his military service, to 
include the muscle spasm of the right hip 
and left hip pointer noted in service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


